17 N.Y.2d 434 (1965)
In the Matter of Theodore P. McNulty, Respondent,
v.
State Liquor Authority et al., Appellants.
Court of Appeals of the State of New York.
Argued November 22, 1965.
Decided December 30, 1965.
Emanuel D. Black and Hyman Amsel for State Liquor Authority, appellant.
Lester S. Bardack for Barmat Corp., appellant.
David Bornstein for respondent.
Monroe I. Katcher, II, for Metropolitan Package Store Association, Inc., amicus curiae.
Concur: Chief Judge DESMOND and Judges DYE, FULD, VAN VOORHIS, BURKE, SCILEPPI and BERGAN.
Order affirmed, with costs; no opinion.